SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 21, 2011 RED METAL RESOURCES LTD. (Exact name of registrant as specified in Charter) Nevada 000-52055 20-2138504 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 195 Park Avenue Thunder Bay Ontario, Canada P7B 1B9 (Address of Principal Executive Offices) 807-345-7384 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below). [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [] Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 8.01Other Events On March 21, 2011 Red Metal Resources Ltd. issued the attached press release. Item 9.01Financial Statements and Exhibits Exhibit 99.Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. RED METAL RESOURCES LTD. Dated:March 21, 2011 By: /s/Caitlin Jeffs Caitlin Jeffs Chief Executive Officer and President
